Filed 2/18/21 Talassazan v. Talassazan CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 MOJGAN TALASSAZAN,                                                B297564
                                                                   (Los Angeles County
          Plaintiff and Respondent,                                 Super. Ct. No. SD028001)

          v.

 ALBERT TALASSAZAN,

          Appellant.



         APPEAL from a post-judgment order of the Superior Court of
Los Angeles County, Doreen B. Boxer, Commissioner. Affirmed.
         Albert Talassazan, in pro. per., for Appellant.
         Jeff Lewis Law, Sean C. Rotstan and Jeffrey Lewis for Plaintiff
and Respondent.
      Albert Talassazan appeals from a post-judgment order renewing a
December 2017 Domestic Violence Restraining Order (DVRO) in favor
of Albert’s ex-wife, respondent Mojgan Talassazan.1 The DVRO
required that Albert refrain from contacting and maintain a specified
distance from Mojgan and the parties’ three minor children, except that
Albert was permitted limited visitation. Albert takes issue only with
the portion of the renewed DVRO limiting his visitation rights. Because
Albert fails to provide a record that permits meaningful review of the
challenged order and fails to provide appropriate record citations or
coherent legal argument, he has forfeited his arguments and we affirm
the trial court’s order.


                              BACKGROUND
      The woefully incomplete appellate record reveals the following:
      In April 2014, judgment was entered terminating the parties’
marriage. On December 15, 2017, the family law court issued a one-
year DVRO requiring that Albert have no contact with and maintain a
distance of at least 100 yards from Mojgan and the parties’ three minor
children. An exception to the DVRO permitted Albert one monitored
three-hour visit per week with the children in a therapeutic setting
until mid-March 2018. The order stated that “[e]ither party may file a
request for order for visitation after 3 months from” December 15, 2017.



1     We refer to the parties by their first names because they (do or did)
share a surname. We intend no disrespect.

                                       2
      On February 7, 2018, after the parties failed to agree on a
schedule or therapeutic setting for Albert’s visitation, Albert filed a
request asking the trial court to modify and enforce the visitation order.
      On March 8, 2018, Mojgan filed a request to renew, extend and
enforce the December 2017 DVRO. It is not clear whether or how this
request was resolved.
      In April 2018, the trial court conducted a hearing on Albert’s
February 2018 request to modify and enforce the visitation order. On
May 25, 2018 the court ordered that, “[c]ommencing May 12, 2018,
[Albert] with [sic] have professionally monitored visitation with the
minor children for 2 hours each Sunday at the N.E.S.S. Center.” This
order does not specify an expiration date.2
      On December 7, 2018, Mojgan apparently filed another request to
renew the December 15, 2017 restraining order.3 On March 13, 2019,
the trial court conducted an evidentiary hearing on Mojgan’s December
2018 request. Following that hearing the court issued an order
renewing and extending for five years the December 2017 DVRO,
including its limitations on Albert’s visitation (Order). Albert timely
appealed the Order.


2      The record does not contain a visitation order superseding the May
2018 order. It is unclear why the trial court “renewed” the December 2017
visitation order that appears both to have expired on its own terms in March
2018 and to have been superseded by the May 2018 visitation order. The
parties have not addressed nor do we resolve this question.

3    This document itself is not in the appellate record, but the request is
mentioned as the request resolved by the March 13, 2019 Order.

                                       3
                                DISCUSSION
      Albert does not take issue with the Order to the extent it requires
him maintain a distance from Mojgan and refrain from contacting her.
Rather, he asks only that this court “restore visitation rights” denied
him in the Order from which he appeals.4
      We begin with the observation that Albert’s briefs fail to comply
with the rules governing appellate procedure. The briefs lack
appropriate record citations. (See Cal. Rules of Court, rule 8.204(a)(1).)
“‘It is the duty of a party to support the arguments in its briefs by
appropriate reference to the record, which includes providing exact page
citations.’ [Citations.]” (Duarte v. Chino Community Hospital (1999) 72
Cal.App.4th 849, 856.) If an opening brief fails to make appropriate
record references in support of the arguments therein, we may treat
those points as forfeited. (Ibid.; Lonely Maiden Productions, LLC v.
GoldenTree Asset Management, LP (2011) 201 Cal.App.4th 368, 384.)
      Further, Albert’s briefs lack citations to legal authority (apart
from one string citation to cases reciting the wrong standard of review).
An appellant “must present argument and authorities on each point to
which error is asserted or else the issue is waived.” (Kurinij v. Hanna


4     Albert’s reply brief raises issues not included in his opening brief, i.e.,
he requests an order giving him unmonitored and unscheduled visits his
minor children. Points raised for the first time in reply brief will not be
considered, unless the appellant demonstrates good reason for his failure to
present them before. (Antelope Valley Groundwater Cases (2020) 59
Cal.App.5th 241, 264.) Albert makes no effort to explain why this issue was
not raised in his opening brief.
                                         4
& Morton (1997) 55 Cal.App.4th 853, 867; Keyes v. Bowen (2010) 189
Cal.App.4th 647, 655–656 [matters not properly raised or that lack
adequate legal discussion are deemed forfeited].) Thus, Albert must
show not only that the trial court erred but must demonstrate he was
prejudiced by that error (Cal. Const., art. VI, § 13), and his failure to
satisfy this burden requires that his arguments be rejected on appeal.
(Century Surety Co. v. Polisso (2006) 139 Cal.App.4th 922, 963.)
     Moreover, the appellate record is inadequate. “Perhaps the most
fundamental rule of appellate law is that the judgment challenged on
appeal is presumed correct, and it is the appellant’s burden to
affirmatively demonstrate error.” (People v. Sanghera (2006) 139
Cal.App.4th 1567, 1573.) “‘All intendments and presumptions are
indulged to support it on matters as to which the record is silent, and
error must be affirmatively shown.’” (Denham v. Superior Court (1970)
2 Cal.3d 557, 564.) If the record does not include all the evidence and
materials the trial court relied on in making its ruling, we will infer
that substantial evidence supports the court’s findings. (Haywood v.
Superior Court (2000) 77 Cal.App.4th 949, 955.) Absent an adequate
record on appeal, the judgment must be affirmed. (Century Surety Co.
v. Polisso, supra, 139 Cal.App.4th at p. 963.)
     Finally, the fact that Albert is self-represented does not excuse his
failure to comply with the rules and standards that govern appeals.
(Kobayashi v. Superior Court (2009) 175 Cal.App.4th 536, 543 [“Pro.
per. litigants are held to the same standards as attorneys”].)
Accordingly, we reject his contentions of error, and affirm the order.

                                     5
                            DISPOSITION
     The March 13, 2019 post-judgment order is affirmed. Mojgan
shall recover her costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         WILLHITE, J.
     We concur:



     MANELLA, P. J.



     CURREY, J.




                                     6